ARMED SERVICES BOARD OF CONTRACT APPEALS
    Appeal of -                                  )
                                                 )
    Sundance Construction, LLC                   )    ASBCA No. 62765
                                                 )
    Under Contract No. FA9401-17-C-0010          )

    APPEARANCE FOR THE APPELLANT:                     Mr. Scott Turcotte
                                                       Managing Member

    APPEARANCES FOR THE GOVERNMENT:                   Jeffrey P. Hildebrant, Esq.
                                                       Deputy Chief Trial Attorney
                                                      Lori R. Shapiro, Esq.
                                                      Rebecca Tatum, Esq.
                                                       Trial Attorneys

                    OPINION BY ADMINISTRATIVE JUDGE MCILMAIL

        On March 1, 2022, the Board ordered that, no later than March 18, 2022,
appellant respond to the government’s November 12, 2021 motion for an order to
show cause why the appeal should not be dismissed for failure to prosecute or comply
with Board rules and orders. Appellant never responded. On April 12, 2022, the
Board ordered that, no later than April 22, 2022, appellant shall show cause why the
appeal should not be dismissed with prejudice for failure to prosecute or comply with
Board orders; we warned that “[a]ppellant should expect no further opportunity to
address whether the appeal should be dismissed with prejudice for failure to prosecute
or comply with Board orders.” Appellant has not complied with that order. *
Appellant has deliberately ignored the Board’s orders, and has given no consideration
to the Board’s attempts to efficiently process the appeal. Accordingly, and taking into
account that appellant appears before us pro se, the appeal is dismissed with prejudice
for failure to prosecute the appeal or comply with Board orders under Board Rule 17.




*
    On July 7, 2022, appellant filed with the Board a request for an update on the status
         of the appeal, but did not address why the appeal should not be dismissed.
Phoenix Hawk Constr. Co., ASBCA No. 60987, 21-1 BCA ¶ 37,761 at 183,308
(pro se); Courtney Ake, ASBCA No. 61610, 2018 WL 6578658 (Nov. 26, 2018)
(same; citing cases).

       Dated: July 18, 2022



                                                  TIMOTHY P. MCILMAIL
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

 I concur                                         I concur




 RICHARD SHACKLEFORD                              OWEN C. WILSON
 Administrative Judge                             Administrative Judge
 Acting Chairman                                  Vice Chairman
 Armed Services Board                             Armed Services Board
 of Contract Appeals                              of Contract Appeals


      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 62765, Appeal of
Sundance Construction, LLC, rendered in conformance with the Board’s Charter.

       Dated: July 19, 2022



                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                           2